Citation Nr: 0714634	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  03-11 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased initial rating for bilateral 
hearing loss with paresis of the left auditory nerve rated as 
0 percent disabling prior to June 30, 2003; as 20 percent 
disabling prior to June 21, 2005; as 10 percent disabling 
prior to March 7, 2006; and as 40 percent disabling as of 
March 7, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




INTRODUCTION

The veteran served on active duty from April 1953 to June 
1965.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In a December 2003 rating decision, the RO increased the 
evaluation to 20 percent, effective June 30, 2003, and in a 
September 2005 rating decision, decreased the prior 
evaluation to 10 percent, effective June 21, 2005.  
Subsequently, following the Board's remand in February 2006, 
the RO increased the veteran's hearing loss to 40 percent, 
effective March 2006, via a December 2006 rating decision.  
At present, the veteran's case is once again before the Board 
for appellate review.


FINDING OF FACT

The competent medical evidence of record does not demonstrate 
that the veteran's hearing loss with paresis of the left 
auditory nerve requires the assignment of increased initial 
ratings for any of the periods of time at issue.


CONCLUSION OF LAW

The criteria for the assignment of an increased initial 
rating for bilateral hearing loss with paresis of the left 
auditory nerve in excess of 0 percent prior to June 30, 2003; 
in excess of 20 percent prior to June 21, 2005; in excess of 
10 percent prior to March 7, 2006; and in excess of 40 
percent as of March 7, 2006, has not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2006).

Prior to the initial adjudication of the claim, a letter 
dated in April 2002, as well as subsequent letters dated in 
May 2005, February 2006 and August 2006, fully satisfied the 
duty to notify provisions. 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002). The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim. These letters informed the 
claimant that additional information or evidence was needed 
to support the claim and asked the claimant to send the 
information or evidence to VA.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  The claimant was also afforded VA examinations in May 
2002, November 2003, June 2005, and March 2006.  38 C.F.R. 
§ 3.159(c)(4) (2006).  The records satisfy 38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected bilateral hearing 
loss since the claimant was last examined in 2006.  38 C.F.R. 
§ 3.327(a) (2006).  The duty to assist does not require that 
a claim be remanded solely because of the passage of time 
since an otherwise adequate VA examination was conducted.  
See VAOPGCPREC 11-95. The above noted VA examination reports 
are thorough and supported by VA outpatient treatment 
records.  The examinations in this case are adequate upon 
which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against assigning higher ratings for each of the 
periods of time at issue, there is no question as to an 
effective date to be assigned.  The Board notes, however, 
that proper notice was provided in an August 2006 RO letter, 
as well as in the December 2006 supplemental statement of the 
case.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Applicable Law

The veteran seeks increased initial ratings for his bilateral 
hearing loss with paresis of the left auditory nerve.  
Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2006).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 2002).  However, when the assignment of initial ratings 
is under consideration, the level of disability in all 
periods since the effective date of the grant of service 
connection must be taken into account.  Fenderson v. West, 12 
Vet. App. 119 (1998).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2006).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2006).

Evaluations of defective hearing range from noncompensable to 
100 percent based on the organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies of 1000, 2000, 3000, and 4000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the provisions of 38 
C.F.R. § 4.85 establish eleven auditory acuity levels from 
Level I for essentially normal acuity to Level XI for 
profound deafness.  Tables VI and VII as set forth in 38 
C.F.R. § 4.85 are used to calculate the rating to be 
assigned. "[T]he assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered." Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Additionally, the regulations provide that in cases of 
exceptional hearing loss, i.e., when the puretone threshold 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  See 38 C.F.R. § 4.86(a) (2006).  The provisions 
of 38 C.F.R. § 4.86(b) provide that when the puretone 
threshold is 30 decibels or less at 1,000 hertz, and 70 
decibels or more at 2,000 hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.

Rating in Excess of 0 Percent Pprior to June 30, 2003

With respect to the medical evidence of record, a May 2002 VA 
audiological examination revealed the average pure tone 
thresholds in the right ear was 43 hertz and the average in 
the left ear was 64 hertz.  The veteran had speech 
recognition ability of the right ear at 100 percent and 64 
percent in the left ear.  Under the diagnostic criteria, such 
results yielded hearing acuity of Level I (Table VI) in the 
right ear, and Level VI (Table VI) in the left ear.  These 
levels of hearing acuity result in a noncompensable rating 
under Table VII, which is the rating already assigned to the 
veteran for the relevant period of time.

For the foregoing, the Board finds that an increased initial 
rating for bilateral hearing loss with paresis of the left 
auditory nerve in excess of 0 percent prior to June 30, 2003, 
is not warranted.

Rating in excess of 20 percent prior to June 21, 2005

A November 2003 VA audiological examination shows average 
pure tone thresholds in the right ear at 51 hertz, and the 
average in the left ear at 71 hertz.  The veteran's speech 
recognition ability in the right was 76 percent and 80 
percent in the left ear.  Under the diagnostic criteria, such 
results yielded hearing acuity of Level IV (Table VI) in the 
right ear.  The left ear met the criteria under 38 C.F.R. 
§ 4.86(a) for exceptional patters, and thus, both Table VI 
and Table VIa will be applied.  The left ear reached Level IV 
(Table VI) and Level VI (Table VIa).  Applying section 
4.86(a), the highest percentage assignable to veteran's 
hearing disability is 20 percent, which is the rating already 
assigned to the veteran for the relevant period of time.

For the foregoing, the Board finds that an increased initial 
rating for bilateral hearing loss with paresis of the left 
auditory nerve in excess of 20 percent prior to June 21, 
2005, is not warranted.

Rating in excess of 10 percent prior to March 7, 2006

As a preliminary matter, the Board notes that the decreased 
rating from 20 percent to 10 percent in the September 2005 
rating decision did not result in a reduction of 
compensation.  The veteran had a combined rating of 90% with 
the 20 percent rating and the 10 percent rating for the 
bilateral hearing loss. Moreover, the veteran has a total 
disability compensation rating based on individual 
unemployability (TDIU) since June 30, 2003.  Thus, the 
procedural safeguards of 38 C.F.R. § 3.105(e) do not apply to 
these facts.  See VAOPGCPREC 71-91 (November 7, 1991).

With respect to the evidence of record, a June 2005 VA 
audiological examination shows average pure tone thresholds 
in the right ear of 57.5 and 72.5 in the left ear, with 
speech recognition ability in both ears at 92 percent.  It 
appears the veteran had been using a new hearing aid.

Under the diagnostic criteria, such results yielded hearing 
acuity of Level II (Table VI) in the right ear.  The left ear 
met the criteria under 38 C.F.R. § 4.86(a) for exceptional 
patters, and thus, both Table VI and Table VIa will be 
applied.  The left ear reached Level II (Table VI) and Level 
VI (Table VIa).  Applying section 4.86(a), the highest 
percentage assignable to veteran's hearing disability is 10 
percent, which is the rating already assigned to the veteran 
for the relevant period of time.

For the foregoing, the Board finds that an increased initial 
rating for bilateral hearing loss with paresis of the left 
auditory nerve in excess of 10 percent prior to March 7, 
2006, is not warranted.

Rating in excess of 40 percent as of March 7, 2006

Lastly, a March 2006 VA audiological examination shows 
average pure tone thresholds in the right ear of 63.75 and 
76.75 in the left ear, with speech recognition ability of 60 
percent in the right ear and 48 percent in the left ear.

Under the diagnostic criteria, such results yielded hearing 
acuity of Level VI (Table VI) in the right ear.  The left ear 
met the criteria under 38 C.F.R. § 4.86(a) for exceptional 
patters, and thus, both Table VI and Table VIa will be 
applied.  The left ear reached Level IX (Table VI) and Level 
VI (Table VIa).  Applying section 4.86(a), the highest 
percentage assignable to veteran's hearing disability is 40 
percent, which is the rating already assigned to the veteran 
for the relevant period of time.

For the foregoing, the Board finds that an increased initial 
rating for bilateral hearing loss with paresis of the left 
auditory nerve in excess of 40 percent as of March 7, 2006, 
is not warranted.

Conclusion

There is no other pertinent medical evidence of record that 
shows that the veteran is entitled to higher disability 
ratings for any of the periods of time at issue.  See 
Fenderson, supra.  Accordingly, the veteran's contentions 
regarding his poor level of speech recognition and hearing 
acuity are insufficient to establish entitlement to higher 
evaluations for the service-connected bilateral hearing loss 
under the applicable provisions.

The preponderance of the evidence is against the veteran's 
claim, and thus, the award of increased ratings must be 
denied.  The benefit of the doubt doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 
2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to an increased initial rating for bilateral 
hearing loss with paresis of the left auditory nerve in 
excess of 0 percent prior to June 30, 2003; in excess of 20 
percent prior to June 21, 2005; in excess of 10 percent prior 
to March 7, 2006; and in excess of 40 percent as of March 7, 
2006, is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


